DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/1/2022 has been entered.
The drawings were received on 6/1/2022.  These drawings are accepted.
The objections over the Drawings and Claims as presented in the Office Action mailed 3/28/2022 have been withdrawn based on the amendment filed 6/1/2022.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 3/28/2022 have been withdrawn based on the amendments filed 6/1/2022.
The rejections under 35 U.S.C.102(a)(2) as presented in the Office Action mailed 3/28/2022 have been withdrawn based on the amendments filed 6/1/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 3/28/2022 have been withdrawn based on the amendments filed 6/1/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 2 and 7 directed to a species non-elected without traverse.  Accordingly, Claims 2 and 7 have been cancelled.

Reasons for Allowance
Claims 1, 3, 5, 6, 8-10, and 13-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a display screen, comprising: a screen main body including a main display region and a chamfered region positioned adjacent to the main display region; and a cover plate sealing the screen main body, the cover plate includes a first light transmission region corresponding to the main display region and a second light transmission region corresponding to the chamfered region, and a light transmittance of the second light transmission region is lower than a light transmittance of the first light transmission region, the cover plate is doped with scattering particles, and a doping concentration of scattering particles in a material of the second light transmission region is higher than a doping concentration of scattering particles in a material of the first light transmission region, as specifically called for in the claimed combinations.
The closest prior art, Xie et al. (US 2013/0163154) does not disclose the cover plate is doped with scattering particles, and a doping concentration of scattering particles in a material of the second light transmission region is higher than a doping concentration of scattering particles in a material of the first light transmission region, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Xie et al. reference in the manner required by the claims.
While a display screen having a screen main body with main display region and chamfered region and having a cover plate with a first light transmission region and a second light transmission region having different light transmittances is known in the art, and utilizing scattering particles to alter a light transmission of a material is known in the art, the combination of the cover plate is doped with scattering particles, and a doping concentration of scattering particles in a material of the second light transmission region is higher than a doping concentration of scattering particles in a material of the first light transmission region is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 14, the prior art of record fails to disclose or fairly suggest a display screen, comprising: a screen main body having a main display region and a chamfered region positioned adjacent to the main display region; and a cover plate sealing the screen main body, the cover plate having a first light transmission region corresponding to the main display region and a second light transmission region corresponding to the chamfered region, and a light transmittance of the second light transmission region being lower than a light transmittance of the first light transmission region, the light transmittance of the second light transmission region gradually decreases away from the first light transmission region, the second light transmission region comprises at least a first sub-region close to the main display region and a second sub-region separated from the main display region, and a light transmittance of the second sub-region is lower than a light transmittance of the first sub-region, the second light transmission region is doped with scattering particles, and a doping concentration of scattering particles in a material of the second sub-region is higher than a doping concentration of scattering particles in a material of the first sub-region, as specifically called for in the claimed combinations.
The closest prior art, Xie et al. (US 2013/0163154) does not disclose the second light transmission region is doped with scattering particles, and a doping concentration of scattering particles in a material of the second sub-region is higher than a doping concentration of scattering particles in a material of the first sub-region, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Xie et al. reference in the manner required by the claims.
While a display screen having a screen main body with main display region and chamfered region and having a cover plate with a first light transmission region and a second light transmission region having different light transmittances, a first sub-region of the second light transmission region nearer the main display region having a light transmittance that gradually decreases to a second sub-region of the second light transmission region farther from the main display region is known in the art, and utilizing scattering particles to alter a light transmission of a material is known in the art, the combination of the cover plate is doped with scattering particles, and a doping concentration of scattering particles in a material of the second sub-region is higher than a doping concentration of scattering particles in a material of the first sub-region is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 15, the prior art of record fails to disclose or fairly suggest a display screen, comprising: a screen main body and a cover plate for sealing the screen main body, the screen main body having a main display region and a chamfered region adjacent to the main display region, the cover plate comprises a first light transmission region corresponding to the main display region and a second light transmission region corresponding to the chamfer region, and a light transmittance of the second light transmission region is lower than a light transmittance of the first light transmission region, the light transmittance of the second light transmission region gradually decreases away from the first light transmission region, the second light transmission region comprises at least a first sub-region close to the main display region and a second sub-region separated from the main display region, and a light transmittance of the second sub-region is lower than a light transmittance of the first sub-region, widths of the first sub-region and the second sub-region decrease from a center thereof toward two ends thereof, as specifically called for in the claimed combinations.
The closest prior art, Xie et al. (US 2013/0163154) does not disclose widths of the first sub-region and the second sub-region decrease from a center thereof toward two ends thereof, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Xie et al. reference in the manner required by the claims.
While a display screen having a screen main body with main display region and chamfered region and having a cover plate with a first light transmission region and a second light transmission region having different light transmittances, a first sub-region of the second light transmission region nearer the main display region having a light transmittance that gradually decreases to a second sub-region of the second light transmission region farther from the main display region is known in the art, and utilizing scattering particles to alter a light transmission of a material is known in the art, the combination of widths of the first sub-region and the second sub-region decrease from a center thereof toward two ends thereof is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875